DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 6/29/2021. Claims 1-16, are pending in the application. Claims 1-16 are amended.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 04/02/2021.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 6/29/2021 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claim 1, Applicant argued that the cited reference Kaminski fails to disclose that the conflicts “include one or more labels associated with the same map object on the first version of the map portion,” as recited in claim 1.
Examiner respectfully disagrees with the above arguments.
In response to the arguments, it is submitted the cited limitations are being properly addressed by Ito in view of Kaminski based at least on Kaminski disclosing the following:
At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518. At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248”. Therefore, “any conflicts” includes conflicts that include one or more labels associated with the same map object on the first version of the map portion.
Also, Kaminski teaches that the label is simply a customized property value that is part of a customer type in [Col. 7, lines 29-32]: In another example, objects of a customer type can be customized by changing a property value (e.g., changing a customer ID field representing a customer from 10 to 15, changing a label “customers” to “clients”, etc.). Kaminski goes on to teach that any conflicts that arise in a given type are handled at step 322 of Fig. 5: in [Col. 11, lines 16-19]: At step 322, customization analyzer and conflict detection system 248 of development environment 220 identifies and resolves conflicts that arise in a given type due to the application of the deltas to the base system types. Therefore, any conflicts with the label property values are identified and resolved at step 322. This would include conflicts that include one or more labels associated with the same map object on the first version of the map portion.
In addition, the limitation in claim 1 of “conflicting differences that include one or more labels associated with the same map object on the first version of the map portion” is nonfunctional descriptive material and is not functionally involved in the step recited. The 
Thus, for at least the reasons as set forth above, it is submitted that the amended limitations that the conflicts “include one or more labels associated with the same map object on the first version of the map portion” are properly addressed as claimed.
In regards to independent claims 6 and 11, the emphasized limitations that the Applicant agues in claims 6 and 11 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation
Thus, it is submitted that the cited amended limitations are properly disclosed by at least Ito in view of Kaminski. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20150186443 A1, hereinafter Ito) in view of Kaminski et al. (US Patent No. 10067755 B2, hereinafter Kaminski).

Regarding Claim 1, Ito discloses a non-transitory computer-readable medium comprising instructions stored thereon (Fig. 1, map data system 100), the instructions are effective to cause at least one processor to: 
, the second version includes labeling based on a first version of the map portion ([0082]: the block 1206 sends a full map data tile request to the server 105, for example, by requesting a map data tile having an index identifier [labeling] that corresponds to the index identifier of at least one map data tile already stored in the map memory buffer 180; Fig. 1, map database 103);
determine whether the first version is a most recent version for the map portion that is stored in the map database ([0083]: At a block 1210, the updater module 188 determines if a newer version of the map data is stored at the server 105; [0026]: When newer tile versions are found, the techniques can then request receipt of other map data tiles corresponding to the newer, most recently download tile version); 
in response to determining that an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion: identify differences between the intervening version of the map portion and the first version of the map portion ([0083]: If it is determined, that a newer version exists, then at a block 1212, the updater module 188 identifies all stored map data tiles, by index identifier number, that are in need of updating); 
identify differences between the second version of the map portion and the first version of the map portion ([0083]: at the block 1212, the version updater module 188 will identify from among the client-device stored pre-fetch and/or regular fetch map data tiles [second version] which of these stored map data tiles [first version] are to be updated to a newer version); 
However, Ito does not explicitly teach “compare the differences between the second version of the map portion and the first version of the map portion with the differences between 
On the other hand, in the same field of endeavor, Kaminski teaches a non-transitory computer-readable medium comprising instructions stored thereon (Fig. 1, base system 114), the instructions are effective to cause at least one processor to 
Compare the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion (Fig. 10, [Col. 17, lines 21-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518. At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248; [Col. 11, lines 16-19]: At step 322, customization analyzer and conflict detection system 248 of development environment 220 identifies and resolves conflicts that arise in a given type due to the application of the deltas to the base system types); and 
check in the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences (Fig. 10, [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).

The motivation for doing so would be to identify and resolve conflicts that occur during the maintenance of the system, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).
The modified computer-readable medium of Ito in view of Kaminski will hereinafter be referred to as the modified computer-readable medium of Ito and Kaminski.

Regarding Claim 2, the modified computer-readable medium of Ito and Kaminski discloses the non-transitory computer-readable medium of claim 1.
Further, Kaminski teaches a non-transitory computer-readable medium (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to: 
return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined (Fig. 10; [Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 3, the modified computer-readable medium of Ito and Kaminski discloses the non-transitory computer-readable medium of claim 2.
Further, Kaminski teaches a non-transitory computer-readable medium (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to:
receive a second request to check in revised data pertaining to a second version of a map portion into a map database, the revised data identifying the one or more conflicting differences as resolved (Fig. 10; [Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).

Regarding Claim 4, the modified computer-readable medium of Ito and Kaminski discloses the non-transitory computer-readable medium of claim 2.
Further, Kaminski teaches a non-transitory computer-readable medium (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to:
receive a second request to check in revised data pertaining to a second version of a map portion into a map database (Fig. 10; [Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and create a new task to review the not resolved error ([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 5, the modified computer-readable medium of Ito and Kaminski discloses the non-transitory computer-readable medium of claim 4.
Further, Kaminski teaches a non-transitory computer-readable medium (Fig. 14, Memory 21) further comprising instructions effective to cause the at least one processor to: for at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences, check in the data pertaining to the second version of the map portion for the at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts). 

Regarding Claim 6, Ito discloses a system (Fig. 1, map data system 100) comprising: at least one non-transitory computer-readable medium comprising instructions stored thereon; and at least one processor to execute the instructions to cause the system to: 
receive a request to check in data pertaining to a second version of a map portion into a map database, the second version includes labeling based on a first version of the map portion ([0082]: the block 1206 sends a full map data tile request to the server 105, for example, by requesting a map data tile having an index identifier [labeling] that corresponds to the index identifier of at least one map data tile already stored in the map memory buffer 180; Fig. 1, map database 103);
determine whether the first version is a most recent version for the map portion that is stored in the map database ([0083]: At a block 1210, the updater module 188 determines if a newer version of the map data is stored at the server 105; [0026]: When newer tile versions are found, the techniques can then request receipt of other map data tiles corresponding to the newer, most recently download tile version); 
in response to determining that an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion: identify differences between the intervening version of the map portion and the first version of the map portion ([0083]: If it is determined, that a newer version exists, then at a block 1212, the updater module 188 identifies all stored map data tiles, by index identifier number, that are in need of updating); 
identify differences between the second version of the map portion and the first version of the map portion ([0083]: at the block 1212, the version updater module 188 will identify from among the client-device stored pre-fetch and/or regular fetch map data tiles [second version] which of these stored map data tiles [first version] are to be updated to a newer version); 
However, Ito does not explicitly teach “compare the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion; and check in the data pertaining to the 
On the other hand, in the same field of endeavor, Kaminski teaches a non-transitory computer-readable medium comprising instructions stored thereon (Fig. 1, base system 114), the instructions are effective to cause at least one processor to 
Compare the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion (Fig. 10, [Col. 17, lines 21-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518. At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248; [Col. 11, lines 16-19]: At step 322, customization analyzer and conflict detection system 248 of development environment 220 identifies and resolves conflicts that arise in a given type due to the application of the deltas to the base system types); and 
check in the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences (Fig. 10, [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ito to incorporate the teachings of Kaminski to “compare the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening 
The motivation for doing so would be to identify and resolve conflicts that occur during the maintenance of the system, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).
The modified system of Ito in view of Kaminski will hereinafter be referred to as the modified system of Ito and Kaminski.

Regarding Claim 7, the modified system of Ito and Kaminski discloses the system of claim 6.
Further, Kaminski teaches a system (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to: 
return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined ([Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 8, the modified system of Ito and Kaminski discloses the system of claim 7.
Further, Kaminski teaches a system (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to:
receive a second request to check in revised data pertaining to a second version of the map portion into a map database, the revised data identifying the one or more conflicting differences as resolved ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).”

Regarding Claim 9, the modified system of Ito and Kaminski discloses the system of claim 7.
Further, Kaminski teaches a system (Fig. 1, base system 114) further comprising instructions effective to cause the at least one processor to:
receive a second request to check in revised data pertaining to a second version of the map portion into a map database ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and 
create a new task to review the not resolved error ([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 10, the modified system of Ito and Kaminski discloses the system of claim 9.
Further, Kaminski teaches a system (Fig. 14, Memory 21) further comprising instructions effective to cause the at least one processor to: for at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences, check in the data pertaining to the second version of the map portion for the at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).

Regarding Claim 11, Ito discloses a method ([Abstract]: map data system and method) comprising: 
receiving a request to check in data pertaining to a second version of a map portion into a map database, the second version includes labeling based on a first version of the map portion (Fig. 1, map database 103), the second version includes labeling based on a first version of the map portion ([0082]: the block 1206 sends a full map data tile request to the server 105, for example, by requesting a map data tile having an index identifier [labeling] that corresponds to the index identifier of at least one map data tile already stored in the map memory buffer 180); 
determining that there exists an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion ([0083]: At a block 1210, the updater module 188 determines if a newer version of the map data is stored at the server 105; [0026]: When newer tile versions are found, the techniques can then request receipt of other map data tiles corresponding to the newer, most recently download tile version); 
identifying differences between the intervening version of the map portion and the first version of the map portion ([0083]: If it is determined, that a newer version exists, then at a block 1212, the updater module 188 identifies all stored map data tiles, by index identifier number, that are in need of updating); 
identifying differences between the second version of the map portion and the first version of the map portion ([0083]: at the block 1212, the version updater module 188 will identify from among the client-device stored pre-fetch and/or regular fetch map data tiles [second version] which of these stored map data tiles [first version] are to be updated to a newer version); 
However, Ito does not explicitly teach “comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more non-conflicting differences that include one or more labels associated with a different map object on the first version of the map portion; and the storing the one or more non-conflicting differences from the second version of the map portion as being labels based on the intervening version of the map portion if the one or more non-conflicting differences are identified.”
On the other hand, in the same field of endeavor, Kaminski teaches in a similar method ([Col. 3 lines 9-10]: a method for upgrading a base system)
((Fig. 10, [Col. 17, lines 21-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518. At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248; [Col. 11, lines 16-19]: At step 322, customization analyzer and conflict detection system 248 of development environment 220 identifies and resolves conflicts that arise in a given type due to the application of the deltas to the base system types); and 
the storing of the one or more non-conflicting differences from the second version of the map portion as being labels based on the intervening version of the map portion if the one or more non-conflicting differences are identified (Fig. 10, [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ito to incorporate the teachings of Kaminski to include comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more non-conflicting differences that include one or more labels associated with a different map object on the first version of the map portion; and the storing the one or more non-conflicting differences from the second version of the map portion as being labels based on the 
The motivation for doing so would be to identify and resolve conflicts that occur during the maintenance of the system, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).
The modified method of Ito in view of Kaminski will hereinafter be referred to as the modified method of Ito and Kaminski. 

Regarding Claim 12, the modified method of Ito and Kaminski discloses the method of claim 11.
Further, Kaminski teaches a method ([Col. 3 lines 9-10]: a method for upgrading a base system)
comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion if the one or more conflicting differences are identified (Fig. 10,  [Col. 17, lines 22-25]: At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248); and 
returning an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are identified. ([Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 13, the modified method of Ito and Kaminski discloses the method of claim 12.
Further, Kaminski teaches a method ([Col. 3 lines 9-10]: a method for upgrading a base system) further comprising instructions effective to cause the at least one processor to:
receive a second request to check in revised data pertaining to a second version of a map portion into a map database, the revised data identifying the one or more conflicting differences as resolved ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).”

Regarding Claim 14, the modified method of Ito and Kaminski discloses the method of claim 12.
Further, Kaminski teaches a method ([Col. 3 lines 9-10]: a method for upgrading a base system) further comprising instructions effective to cause the at least one processor to:
receiving a second request to check in revised data pertaining to a second version of the map portion into a map database ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and 
([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 15, the modified method of Ito and Kaminski discloses the method of claim 14.
Further, Kaminski teaches a method (Fig. 14, Memory 21) further comprising: for at least one of the non-conflicting differences, checking in the data pertaining to the second version of the map portion for the at least one of the non-conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20150186443 A1), hereinafter Ito, in view of Kaminski et al. (US Patent No. 10067755 B2), hereinafter Kaminski, and in further view of Nishide et al. (US 20160047658 A1), hereinafter Nishide.

Regarding Claim 16, the modified method of Ito and Kaminski discloses the method of claim 15.
However, the modified method of Ito and Kaminski does not explicitly teach the method 

	On the other hand, in the same field of endeavor, Nishide teaches a method wherein a portion of the intervening map portion overlaps with a portion of a second map portion ([0050]: The overlap processing portion 122 performs a process to overlap the update-directed data 31 and the update-directed difference data 33 stored in the storage portion 150 as requested by a process that uses the map data 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Ito and Kaminski to incorporate the teachings of Nishide to include wherein a portion of the intervening map portion overlaps with a portion of a second map portion.
The motivation for doing so would be to decrease processing speed, as recognized by Nishide ([0010]: When several pieces of update-directed difference data are stored, all the pieces of update-directed difference data need to be overlapped with the update-directed data each time the map data is used. This decreases a processing speed).




Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168